Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 5/13/2021 are entered. Claims 1-19 are cancelled and claims 28-45 are new.
Claims 32 and 39 are duplicates. See MPEP 608.01(m)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Taras as primary reference.
Claim(s) 20-23, 32, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Taras et al (US 2010/0043475) or, in the alternative, under 35 U.S.C. 103 as obvious over Taras in view of Wand (US 5,462,113).
Regarding claim 20, Taras discloses (see figure 2 unless otherwise noted) a combined cooling, heating, and power system comprising:
a heat source (cooling load associated with evaporator 30 such as indoor air described in [0016] is a heat source);
a vapor compression system (42) comprising:
a compressor (54) for compressing a flow of a refrigerant;
a first heat exchanger (56) along a refrigerant flowpath of the refrigerant; and
a second heat exchanger (52) along the refrigerant flowpath of the refrigerant; and
a heat recovery system (41) having:
a first heat exchanger (30) for transferring heat from the heat source to a heat recovery fluid along a heat recovery flowpath; and
a second heat exchanger (50) along the heat recover flowpath
wherein:
the heat recovery system (41) second heat exchanger (50) and the vapor compression system first heat exchanger (56) are respective portions of a shared heat exchanger for rejecting heat to a heat transfer fluid ([0021] both heat exchangers share heat exchange driven by fan 57 with an airstream).
Further regarding the term “shared heat exchanger” as noted above Taras provides for both 41 and 56 sharing heat exchange with the same airstream as driven by the same fan 57. None the less Wand is provided who shows dual refrigerant circuits dissipating heat to a single water circuit (1:7-14). It would have been obvious to one of ordinary skill to have substituted 41 and 56 of Taras for the shared heat exchanger of Wand in order to utilize water cooling in order to enhance heat dissipation. It is noted that water is a more effective heat transfer fluid than air.
Regarding claims 21 and 36, Taras discloses the system of claim 20, but lacks an engine and electric generator. The examiner takes official notice that it is old and well known to mechanically couple an engine and electric generator; and to use the produced electricity to power loads beyond HVAC loads. It would have been obvious to one of ordinary skill in the art to have utilized the system of Taras with a mechanically coupled engine and generator in order to provide power to the system (such as to power the compressor) and to provide electricity to the installation building.
Regarding claim 22, Taras and Wand disclose the shared heat exchanger is water cooled condenser (Wand provides for water cooling).
Regarding claim 23, Taras and Wand discloses the WCC is a brazed plate WCC (Wand discloses brazing (7:47).
Regarding claim 32, Taras and Wand discloses the shared heat exchanger is positioned for rejecting heat from both the refrigerant flowpath and the heat recovery flow path to the heat transfer fluid (both 50 and 56 of Aidoun reject heat; Wand teaches the combined heat exchangers can reject heat to a third fluid).

Claim 24, 27-29, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al (US 2010/0043475), in view of Wand (US 5,462,113), and in view of Hinde et al (US 9,657,977).
Regarding claims 24 and 33, Taras discloses (see figure 2 unless otherwise noted) a combined cooling, heating, and power system comprising:
a heat source (cooling load associated with evaporator 30 such as indoor air described in [0016] is a heat source);
a vapor compression system (42) comprising:
a compressor (54) for compressing a flow of a refrigerant;
a first heat exchanger (56) along a refrigerant flowpath of the refrigerant; and
a second heat exchanger (52) along the refrigerant flowpath of the refrigerant; and
a heat recovery system (41) having:
a first heat exchanger (30) for transferring heat from the heat source to a heat recovery fluid along a heat recovery flowpath; and
a second heat exchanger (50) along the heat recover flowpath
wherein:
the heat recovery system (41) second heat exchanger (50) and the vapor compression system first heat exchanger (56) are respective portions of a shared heat exchanger for rejecting heat to a heat transfer fluid ([0021] both heat exchangers share heat exchange driven by fan 57 with an airstream).
Further regarding the term “shared heat exchanger” as noted above Taras provides for both 41 and 56 sharing heat exchange with the same airstream as driven by the same fan 57. None the less Wand is provided who shows dual refrigerant circuits dissipating heat to a single water circuit (1:7-14). It would have been obvious to one of ordinary skill to have substituted 41 and 56 of Taras for the shared heat exchanger of Wand in order to utilize water cooling in order to enhance heat dissipation. It is noted that water is a more effective heat transfer fluid than air.
Taras lacks a cooling tower. It is noted that Taras includes use of a water cooling flow path for heat dissipation (as shown in figure 3) and that Wand discloses heat dissipation with a cooling water flowpath. Neither discloses a source for cool water. Hinde provides for one example of a cooling tower (16) including a cooling water flowpath (17) to dissipate heat from refrigerant condensers. It would have been obvious to have provided Taras with the cooling tower of Hinde in order to provide a source of cool water thereby enhancing heat dissipation as a heat exchange rate at the condenser is based in part on the temperature difference between the condensing refrigerant and the water temperature. 
Regarding claims 27, Taras and Wand discloses the shared heat exchanger is positioned for rejecting heat from both the refrigerant flowpath and the heat recovery flow path to the heat transfer fluid (both 50 and 56 of Aidoun reject heat; Wand teaches the combined heat exchangers can reject heat to a third fluid).
Regarding claim 28, Taras discloses the system of claim 20, but lacks an engine and electric generator. The examiner takes official notice that it is old and well known to mechanically couple an engine and electric generator; and to use the produced electricity to power loads beyond HVAC loads. It would have been obvious to one of ordinary skill in the art to have utilized the system of Taras with a mechanically coupled engine and generator in order to provide power to the system (such as to power the compressor) and to provide electricity to the installation building.
Regarding claim 29, .
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al (US 2010/0043475), in view of Wand (US 5,462,113), in view of Hinde et al (US 9,657,977), and in further view of Cline (US 9,995,509).
Regarding claims 30-31, Taras discloses the vapor compression system heat exchanger (35) is an evaporator but is silent concerning cooling a water flow. Cline discloses an evaporator (214) cooling a water flow to and from a cooling load (212) for a building. It would have been obvious to have provided Taras with a water flow as taught by Cline in order to connect the cooling capacity of Taras to a load, further water is understood to be a highly effective heat transfer fluid. 
Claims 37-38 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al (US 2010/0043475), in view of Wand (US 5,462,113), and in further view of Cline (US 9,995,509).
Regarding claims 37-38 and 40-41, Taras discloses the vapor compression system heat exchanger (35) is an evaporator but is silent concerning cooling a water flow. Cline discloses an evaporator (214) cooling a water flow to and from a cooling load (212) for a building. It would have been obvious to have provided Taras with a water flow as taught by Cline in order to connect the cooling capacity of Taras to a load, further water is understood to be a highly effective heat transfer fluid. 
Aidoun as primary reference.
Claims 20-23, 32, 36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aidoun et al (US 2012/0116594) in view of Wand (US 5,462,113).
Regarding claim 20, Aidoun discloses (see figure 6 unless otherwise noted) a combined cooling, heating, and power system comprising:
a heat source (12);
a vapor compression system comprising:
a compressor (52) for compressing a flow of a refrigerant;
a first heat exchanger (25) along a refrigerant flowpath of the refrigerant; and
a second heat exchanger (35) along the refrigerant flowpath of the refrigerant; and
a heat recovery system having:
a first heat exchanger (10) for transferring heat from the heat source to a heat recovery fluid along a heat recovery flowpath; and
a second heat exchanger (20) along the heat recover flowpath.
Aidoun lacks that 20 and 25 are part of a shared heat exchanger. Both are disclosed as condensers and therefor dissipate heat to surroundings. Wand is provided who shows dual refrigerant circuits dissipating heat to a single water circuit (1:7-14). It would have been obvious to one of ordinary skill to have provided Aidoun with the shared heat exchanger of Wand in order to utilize water cooling in order to enhance heat dissipation. 
Regarding claim 22, Aidoun and Wand disclose the shared heat exchanger is water cooled condenser (Wand provides for water cooling).
Regarding claim 23, Aidoun and Wand discloses the WCC is a brazed plate WCC (Wand discloses brazing (7:47).
Regarding claims 32 and 39, Aidoun and Wand discloses the shared heat exchanger is positioned for rejecting heat from both the refrigerant flowpath and the heat recovery flow path to the heat transfer fluid (both 20 and 25 of Aidoun reject heat; Wand teaches the combined heat exchangers can reject heat to a third fluid).
Regarding claims 21 and 36, Aidoun discloses the system of claim 20 where the heat source comprises waste heat, but lacks an engine and generator. The examiner takes official notice that it is old and well known to mechanically couple an engine and electric generator; and .
Claims 24, 26-29, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aidoun et al (US 2012/0116594), in view of Wand (US 5,462,113), and in further view of Hinde et al (US 9,657,977).
Regarding claims 24 and 33, Aidoun discloses (see figure 6 unless otherwise noted) a combined cooling, heating, and power system comprising:
a heat source (12);
a vapor compression system comprising:
a compressor (52) for compressing a flow of a refrigerant;
a first heat exchanger (25) along a refrigerant flowpath of the refrigerant; and
a second heat exchanger (35) along the refrigerant flowpath of the refrigerant; and
a heat recovery system having:
a first heat exchanger (10) for transferring heat from the heat source to a heat recovery fluid along a heat recovery flowpath; and
a second heat exchanger (20) along the heat recover flowpath.
Aidoun lacks that 20 and 25 are part of a shared heat exchanger. Both are disclosed as condensers and therefor dissipate heat to surroundings. Wand is provided who shows dual refrigerant circuits dissipating heat to a single water circuit (1:7-14). It would have been obvious to one of ordinary skill to have provided Aidoun with the shared heat exchanger of Wand in order to utilize water cooling in order to enhance heat dissipation.
Aidoun lacks a cooling tower. It is noted Wand discloses heat dissipation with a cooling water flowpath. but does not disclose a source for cool water. Hinde provides for one example of a cooling tower (16) including a cooling water flowpath (17) to dissipate heat from refrigerant condensers. It would have been obvious to have provided Aidoun with the cooling tower of Hinde in order to provide a source of cool water thereby enhancing heat dissipation as a heat exchange rate at the condenser is based in part on the temperature difference between the condensing refrigerant and the water temperature. 
Regarding claims 26 and 35, Aidoun discloses the heat recovery system further comprises:
an ejector (660) having a motive flow inlet (axial inlet on right side of ejector), a secondary flow inlet (radial inlet from bottom of ejector), and an outlet (at left of ejector);
a pump (48); and
a loop of the heat recovery flowpath passing through the pump (48) to the heat recovery system first heat exchanger (10), through the motive flow inlet (right side of ejector) and from the outlet (left side of ejector) and back to the pump (48); and
the combined cooling, heating, and power system further comprises a separate subcooler (54 and 30) having respective legs (54 and 30 each represent a leg) along the vapor compression flow path and the heat recovery flow path.
Regarding claim 27, Aidoun and Wand discloses the shared heat exchanger is positioned for rejecting heat from both the refrigerant flowpath and the heat recovery flow path to the heat transfer fluid (both 20 and 25 of Aidoun reject heat; Wand teaches the combined heat exchangers can reject heat to a third fluid). 
Regarding claim 28, Aidoun discloses the system of claim 20 where the heat source comprises waste heat, but lacks an engine and generator. The examiner takes official notice that 
Regarding claim 29, Aidoun and Wand disclose the shared heat exchanger is water cooled condenser (Wand provides for water cooling).
Claims 30-31 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aidoun et al (US 2012/0116594), in view of Wand (US 5,462,113), in view of Hinde et al (US 9,657,977), and in further view of Cline (US 9,995,509).
Regarding claims 30-31 and 44-45, Aidoun discloses the vapor compression system heat exchanger (35) is an evaporator but is silent concerning cooling a water flow. Cline discloses an evaporator (214) cooling a water flow to and from a cooling load (212) for a building. It would have been obvious to have provided Aidoun with a water flow as taught by Cline in order to connect the cooling capacity of Aidoun to a load. Aidoun generally provides that cooling is done, but does not precisely state how the cooling capacity is provided to a load. Therefor one of ordinary skill would necessarily look to prior art solutions in order to utilize the system.
Claims 37-38 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aidoun et al (US 2012/0116594), in view of Wand (US 5,462,113), and in further view of Cline (US 9,995,509).
Regarding claims 37-38 and 40-41, Aidoun discloses the vapor compression system heat exchanger (35) is an evaporator but is silent concerning cooling a water flow. Cline discloses an evaporator (214) cooling a water flow to and from a cooling load (212) for a building. It would have been obvious to have provided Aidoun with a water flow as taught by Cline in order to connect the cooling capacity of Aidoun to a load. Aidoun generally provides that cooling is done, .
Allowable Subject Matter
Claims 25, 34, and 42-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 includes among other things a precooler having a first leg acting as an evaporator along the heat recovery flow path upstream of the ejector suction port and a second leg along the cooling water flowpath. Where the cooling water flow path carries a cooling flow from/to the cooling tower through the shared heat exchanger (as per claim 24). Claim 34 includes the same. Claims 42-43 depend from claim 25.
Response to Arguments
Applicant's arguments filed 5/13/2021 have been fully considered. This action is non-final.
At page 16 of the remarks, Aidoun in view of Wand is discussed. Wand provides for an effective means of heat dissipation of two refrigerants to a single water circuit. The same is achieved in combination with Aidoun, where water is known to be highly effective for heat transfer.
Taras is also provided to evidence the breadth of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763